Appeal by plaintiff from so much of a divorce judgment of the Supreme Court, Kings County, dated June 3, 1970 and made after a nonjury trial, as awarded defendant $50 per week alimony and $1,500 for a counsel fee. Judgment modified, on the facts, by reducing the alimony award to $35 per week as of the date of the entry of the judgment and by reducing the counsel fee to $750. As so modified, judgment affirmed insofar as appealed from, without costs. In our opinion the sums awarded were excessive to the extent indicated herein. Munder, Acting P. J., Martuscello, Latham, Shapiro and Gulotta, J J., concur.